—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered August 10, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5Yz to 11 years and 1 year, respectively, unanimously affirmed.
The evidence adduced at the Hinton hearing (People v Hinton, 31 NY2d 71), and the court’s findings made thereon, adequately satisfied the four-part test for closure of the courtroom during the testimony of an undercover officer set forth in Waller v Georgia (467 US 39) which criteria were incorporated into this State’s criminal procedure (People v Kin Kan, 78 NY2d 54), and more recently were clarified in People v Martinez (82 NY2d 436). It is recognized that an overriding law enforcement interest as well as the interests of personal safety may be established by the testimony of the officer that he still has ongoing operations or will be conducting operations in a limited area (supra; see also, People v Okonkwo, 176 *743AD2d 163, lv denied 79 NY2d 862). In the present case, the officer established that he still had ongoing investigations which he anticipated would lead to buy and bust operations in the vicinity of Broadway between 31st and 33rd Streets, that defendant’s accomplice was still at large, and that the officer feared for his safety and for the success of those operations if his identity were revealed to persons in the target area. The overriding interest was sufficiently articulated, and closure was sufficiently restricted to achieve these purposes. To the extent that the defendant presently claims that other, narrower means, could have achieved these results, such suggestions or requests were not made by trial counsel, and the present claim is waived (People v Okonkwo, supra, at 163). Concur—Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.